Exhibit 10.2
FORBEARANCE AGREEMENT
This Forbearance Agreement (this “Agreement”) is dated as of August 14, 2009 by
and among National Consumer Cooperative Bank, D/B/A National Cooperative Bank
(“Borrower”), SunTrust Bank, as administrative agent (in such capacity,
“Administrative Agent”), and the Banks (as defined below) signatory hereto.
W I T N E S S E T H:
WHEREAS, pursuant to that certain Credit Agreement, dated as of May 1, 2006 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), by and among Borrower, Administrative Agent, PNC Bank,
National Association and Wachovia Bank, National Association, as co-syndication
agents (“Syndication Agents”), Calyon New York Branch and Union Bank of
California, N.A., as co-documentation agents (“Documentation Agents”), SunTrust
Capital Markets, Inc., as lead arranger and book manager (“Arranger”;
Administrative Agent, Syndication Agents, Documentation Agents and Arranger are
each an “Agent” and are, collectively, the “Agents”), and the lenders party
thereto from time to time (collectively, “Banks”), Banks have made certain loans
and financial accommodations to Borrower;
WHEREAS, Borrower has notified Administrative Agent that certain Defaults and
Events of Default have occurred and are continuing under the Credit Agreement as
a result of (a) Borrower’s failure to maintain (i) the ratio of Consolidated
Earnings Available for Fixed Charge to Consolidated Fixed Charges as required
under Section 6.9(b) of the Credit Agreement for the period ended June 30, 2009,
(ii) the ratio of Consolidated Debt to Consolidated Adjusted Net Worth as
required under Section 6.9(c) of the Credit Agreement for the period ended
June 30, 2009, (iii) the ratio of Nonperforming Assets to Total Loans as
required under Section 6.9(e) of the Credit Agreement for the period ended
May 31, 2009 and (iv) the Return on Average Assets as required under
Section 6.9(g) of the Credit Agreement as of June 30, 2009, (b) Events of
Default under Section 8.5 of the Credit Agreement with respect to Borrower’s
failure to perform its obligations under the Senior Note Agreement, and
(c) Borrower’s failure to promptly notify Administrative Agent in writing of the
foregoing pursuant to Section 6.7(a) of the Credit Agreement (collectively, the
“Existing Events of Default”). No other Default or Event of Default is, or shall
be deemed to be, an Existing Event of Default;
WHEREAS, Borrower has requested that Administrative Agent and Banks forbear from
exercising remedies with respect to the Existing Events of Default as set forth
herein; and
WHEREAS, on and subject to the terms and conditions set forth herein,
Administrative Agent and Banks have agreed to forbear from exercising remedies
with respect to the Existing Events of Default.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. Capitalized Terms. Each capitalized term used but not defined herein shall
have the meaning ascribed to such term in the Credit Agreement.
2. Events of Default and Forbearance. Administrative Agent and Banks hereby
agree as of the Effective Date (defined below) to forbear from exercising the
Enforcement Actions (defined below) solely with respect to the Existing Events
of Default until the earliest to occur of any of the following (each, a
“Termination Event”): (a) the occurrence of a breach or default under this
Agreement; (b) the occurrence of a Default or Event of Default that does not
constitute an Existing Event of Default; (c) the acceleration of all or any part
of the Indebtedness outstanding under the Senior Notes or the Senior Note
Agreement, any enforcement action with respect to the Senior Notes or upon
payment by Borrower of any principal under the Senior Notes; (d) termination or
amendment of any forbearance agreement entered into with the requisite holders
of the Senior Notes or any other failure of any such agreement to continue to be
in full force and effect; and (e) November 16, 2009 (the earliest date of
occurrence of any Termination Event, the “Forbearance Termination Date”). The
time period from the Effective Date to the Forbearance Termination Date is the
“Forbearance Period.” Borrower acknowledges and agrees that upon the Forbearance
Termination Date, the forbearance provided under this Section 2 shall terminate
and Administrative Agent and Banks shall have the right to exercise any and all
rights and remedies to the extent provided under Article 8 of the Credit
Agreement or otherwise under the Loan Documents or under applicable law or at
equity (collectively, the “Enforcement Actions”) due to the Existing Events of
Default or any other Event of Default that has occurred and is continuing.
Borrower hereby further acknowledges and agrees that from and after the
Forbearance Termination Date, Administrative Agent and Banks shall be under no
obligation of any kind whatsoever to forbear from exercising any remedies on
account of the Existing Events of Default or any other Event of Default (whether
similar or dissimilar to the Existing Events of Default).
Borrower hereby further acknowledges and agrees that during the Forbearance
Period, Administrative Agent and Banks have no obligation to make any Loans to,
or on behalf of, Borrower. The foregoing notwithstanding, if and to the extent
that Administrative Agent or any Bank continue to make Revolving Loans,
notwithstanding the occurrence of any Default or Event of Default, whether the
Existing Events of Default or otherwise, (a) such Revolving Loans shall be made,
issued, caused to be issued, or executed, as applicable, in Administrative
Agent’s and such Bank’s sole and absolute discretion, and (b) no such action
shall be construed as (i) a waiver or forbearance of any of Administrative
Agent’s and Banks’ rights, remedies, and powers against Borrower, NCBFC or the
Collateral (including, without limitation, the right to terminate without
notice, the making of Revolving Loans) or (ii) a waiver of any such Default or
Event of Default or the Existing Events of Default.

 

2



--------------------------------------------------------------------------------



 



3. Forbearance Covenants by Borrower. As a material inducement to the execution
by Administrative Agent and the undersigned Banks of this Agreement, each
Borrower hereby agrees that it shall comply with each of the following covenants
and that the failure to comply with any of such covenants shall constitute an
immediate default under this Agreement and an immediate Event of Default under
the Credit Agreement, which shall not be a Existing Event of Default, and shall
result in the immediate termination of the forbearance by Banks as provided
under Section 2 of this Agreement:
(a) Borrower shall maintain a minimum Cash balance of $60 million at all times
during the Forbearance Period, unless otherwise consented to in writing by
Majority Banks;
(b) At all times during the Forbearance Period, Borrower shall maintain a ratio
of Nonperforming Assets of Borrower and its Subsidiaries to Total Loans
(excluding letters of credit) of not greater than 0.075:1.0;
(c) as soon as available, but not later than 30 days following the Effective
Date, a runoff analysis of Borrower’s loan portfolio updated as of July 31,
2009, including projections to and through the date the Loans are paid in full;
(d) Commencing by 4:00 p.m. (Eastern time) on August 19, 2009 and by 4:00 p.m.
(Eastern time) each Wednesday thereafter, Borrower shall deliver to
Administrative Agent, or its designated advisors, a Cash balance report as of
close of business (Eastern time) on Friday of the previous week;
(e) Commencing by 4:00 p.m. (Eastern time) on August 21, 2009 and by 4:00 p.m.
(Eastern time) each Friday thereafter, Borrower shall deliver to Administrative
Agent, or its designated advisors, a 13-week rolling cash flow forecast together
with a detailed variance report with respect to the previous 13-week rolling
cash flow forecast delivered, which shall be in the form attached hereto as
Exhibit A;
(f) on the day that is 30 days following the end of each calendar month, draft
monthly financial statements including balance sheets, statements of income and
statements of shareholders equity, and on the date that is 45 days following the
end of each calendar month, final copies of such monthly financial statements;
(g) Borrower shall prepare and deliver to each of Administrative Agent and
Banks, in form and detail reasonably satisfactory to Banks, such additional
information (including information provided by Borrower to its other creditors)
regarding the assets, liabilities, business and financial condition of Borrower,
NCBFC and their respective subsidiaries (and projections relating thereto) as
shall be reasonably requested by Administrative Agent or Banks;
(h) On or before September 15, 2009, Borrower shall deliver to Administrative
Agent, or its designated advisors, a plan of restructuring, which shall include,
but shall not be limited to, liquidity projections and needs, proposed
designations and timing of asset dispositions, and any projected capital raises
(the “Restructuring Plan”);

 

3



--------------------------------------------------------------------------------



 



(i) On or before September 18, 2009 (but following the delivery of the
Restructuring Plan), Borrower shall meet with Administrative Agent and Banks to
discuss the Restructuring Plan;
(j) During the Forbearance Period, Borrower (i) shall not make any voluntary
capital contribution to the Thrift (whether directly or through NCBFC) without
the prior written consent of Majority Banks and (ii) shall, notwithstanding the
limitation in Section 7.9(xiii) of the Credit Agreement or 5M of the Senior Note
Agreement, be permitted to make a capital contribution expressly requested by
the Office of Thrift Supervision or other Governmental Authority to the Thrift
(whether directly or through NCBFC) in an aggregate amount up to $10 million
without the prior written consent of Majority Banks; provided that Borrower
remains in compliance with Section 3(a) above;
(k) During the Forbearance Period, Borrower shall not open any new depository
account, securities account or investment account unless such account shall be
maintained at one or more of the Banks;
(l) Within thirty (30) days of the Effective Date, Borrower will enter into
account control agreements among the Collateral Agent (as defined in the
Intercreditor Agreement), Borrower and the applicable depository institution, in
form and substance reasonably satisfactory to the Collateral Agent, with respect
to each of Borrower’s deposit accounts, investment accounts and securities
accounts (in each case, except with respect to Excluded Accounts (as defined in
the Security Agreement)) held at any bank or financial institution other than
Banks.
(m) Borrower shall allow full access to its books and records, inspection of its
facilities and access to its officers, employees, independent certified public
accountants, pursuant to and consistent with Section 6.2 of the Credit Agreement
for Administrative Agent, Banks and their advisors, it being understood that
Borrower and/or its financial advisor shall have the opportunity to be present
for any discussions with the independent certified public accountants.
4. Acknowledgements.
(a) Acknowledgement of Obligations. Borrower hereby acknowledges, confirms and
agrees that as of the close of business on August 12, 2009, Borrower was
indebted to Administrative Agent and Banks for Loans and other financial
accommodations under the Loan Documents in the following principal amounts:

         
 
  Revolving Loans:   $165,000,000.00 plus accrued interest thereon plus accrued
and unpaid fees, costs and expenses due and owing under the Loan Documents
 
       
 
  Letters of Credit:   $417,268.00 plus accrued and unpaid fees, costs and
expenses due and owing under the Loan Documents

 

4



--------------------------------------------------------------------------------



 



All such obligations under the Credit Agreement owing by Borrower together with
interest accrued and accruing thereon, and all fees, costs, expenses and other
charges now or hereafter payable by Borrower to Administrative Agent and each
Bank, are unconditionally owing by Borrower to each Bank, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
(b) Acknowledgement of Payment of Costs and Fees. Borrower hereby acknowledges,
confirms and agrees that Borrower shall pay to Administrative Agent and each
Bank all reasonable and documented costs, fees, expenses and charges of every
kind in connection with the preparation, negotiation, execution and delivery of
this Agreement and any documents and instruments relating hereto.
(c) Acknowledgement of Security Interests. Borrower hereby acknowledges,
confirms and agrees that Collateral Agent, for itself and the benefit of the
Secured Creditors (as defined in the Security Agreement), has and shall continue
to have valid, enforceable and perfected first-priority liens (subject to
Permitted Liens and Liens permitted pursuant to Section 7.2 of the Credit
Agreement) upon and security interests in the Collateral granted to Collateral
Agent, for itself and the benefit of the Banks, pursuant to the Loan Documents
or otherwise granted to or held by Collateral Agent, for itself and the benefit
of the Secured Creditors (as defined in the Security Agreement).
(d) Acknowledgment of No Bank Obligations. Borrower hereby acknowledges,
confirms and agrees that as a result of the Existing Events of Default,
Administrative Agent and Banks have no obligations to make, issue or otherwise
provide any Loans or other financial accommodations to Borrower.
(e) Acknowledgment of Interest Rates. Borrower hereby acknowledges, confirms and
agrees that as a result of the Existing Events of Default (i) upon expiration of
the applicable Interest Period in effect for any LIBOR Loans, such LIBOR Loans
shall become Base Rate Loans, (ii) no Base Rate Loans may be converted into
LIBOR Loans and (iii) Section 8(a) below shall be applicable with respect to all
Base Rate Loans.
(f) Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (i) each of the Loan Documents to which it is a party has been duly
executed and delivered to Administrative Agent and Banks thereto by Borrower,
and each is in full force and effect as of the Forbearance Effective Date
(except to the extent set forth therein), (ii) the agreements and obligations of
Borrower contained in the Loan Documents and in this Agreement constitute the
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, and Borrower has no valid defense to
the enforcement of the obligations under the Credit Agreement, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
other similar laws, now or hereafter in effect, relating to or affecting
creditor rights and subject to equitable principles and (iii) Administrative
Agent and each Bank are and shall be entitled to the rights, remedies and
benefits provided for in the Loan Documents and under applicable law or at
equity.

 

5



--------------------------------------------------------------------------------



 



5. Representations and Warranties. Borrower hereby represents and warrants in
favor of Administrative Agent and each Bank as follows:
(a) The execution, delivery and performance by Borrower of this Agreement are
within Borrower’s powers and have been duly authorized by all necessary action
on the part of Borrower;
(b) This Agreement has been duly executed and delivered by Borrower and
constitutes a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or other similar laws, now or hereafter
in effect, relating to or affecting creditor rights and subject to equitable
principles;
(c) The execution and delivery of this Agreement and performance by Borrower
under the Credit Agreement, as amended from time to time, (i) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, (ii) will not violate the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of Borrower, (iii) will not violate any
requirement of law except for violation that could not reasonably be expected to
have a Material Adverse Effect, and (iv) will not violate or result in a default
or require any consent or approval under any indenture, agreement or other
instrument binding upon Borrower or its property, or give rise to a right
thereunder to require any payment to be made by Borrower, except for violations,
defaults or the creation of such rights that could not reasonably be expect to
have a Material Adverse Effect;
(d) The representations and warranties set forth in Sections 3.8, 3.9, 3.10, and
3.11 of the Notes Forbearance Agreement are hereby incorporated herein by
reference as if made to Administrative Agent and each Bank in all respects; and
(e) Other than the Existing Events of Default, no event has occurred or is
continuing, that would constitute a Default or an Event of Default under the
Credit Agreement or any other Loan Documents.
6. Advice of Counsel. Borrower acknowledges that Borrower (a) has been advised
by Administrative Agent to engage independent counsel of its own choosing to
obtain legal advice with respect to this Agreement, (b) has obtained, or has had
every opportunity to obtain, legal advice from independent counsel of its own
choosing with respect to this Agreement (and to the extent it has chosen not to
obtain legal advice of its own counsel, this choice was made freely and in
knowing contradiction of the suggestion of Administrative Agent), (c) has read
this Agreement in full and final form, and (d) has had this Agreement fully
explained to it to its satisfaction.

 

6



--------------------------------------------------------------------------------



 



7. Limitations. Except for the forbearance and other modifications expressly set
forth herein, the Credit Agreement and all other existing Loan Documents shall
remain unchanged and in full force and effect and Administrative Agent and each
Bank expressly reserve the right to require strict compliance with the terms of
the Credit Agreement and the other Loan Documents. The forbearance contained
herein is limited to the precise terms hereof, and none of Administrative Agent
or any Bank is obligated to consider or consent to any additional request by
Borrower for any other forbearance with respect to the Credit Agreement.
8. Forbearance Fees.
(a) Notwithstanding anything to the contrary contained in the Credit Agreement,
during the Forbearance Period, all Obligations shall accrue interest at a rate
per annum equal to the Base Rate plus 3.00%.
(b) As consideration for Administrative Agent’s and Banks’ agreement to forbear
from taking any Enforcement Action during the Forbearance Period, Borrower shall
pay to Administrative Agent on the Effective Date, on behalf of Banks, a
forbearance fee (“Forbearance Fee”) in the amount of $412,500, which shall be
fully earned on the Effective Date and shall be allocated pro rata among Banks
that execute this Agreement in accordance with each Bank’s Pro Rata Share.
9. Conditions to Effectiveness of this Agreement. This Agreement shall be deemed
effective as of August 14, 2009 (the “Effective Date”), provided that all the
following conditions have been satisfied, as determined in Administrative
Agent’s and Majority Banks’ sole and absolute discretion, on or before the
Effective Date:
(a) Administrative Agent shall have received, in form and substance satisfactory
to Administrative Agent, duly executed counterparts of this Agreement from
Borrower and the Majority Banks on or before the Effective Date;
(b) Administrative Agent shall have received on or before the Effective Date an
executed forbearance agreement between Borrower and the requisite holders of the
Senior Notes in form and substance satisfactory to Administrative Agent and
Majority Banks (the “Notes Forbearance Agreement”);
(c) Borrower shall have paid all reasonable and documented fees, costs and
expenses incurred in connection with this Agreement and any other Loan Documents
that have been invoiced and are required to be paid hereunder or under the
Credit Agreement (including, without limitation, the Forbearance Fee and legal
fees and expenses);

 

7



--------------------------------------------------------------------------------



 



(d) On or before the Effective Date, Borrower shall have transferred a retainer
of $200,000 to FTI Consulting, Inc. and a retainer of $200,000 to Paul,
Hastings, Janofsky & Walker, LLP, in each case pursuant to the terms of the
retainer letter, dated August 14, 2009, by Administrative Agent to Borrower; and
(e) The representations and warranties made or deemed made by Borrower under
this Agreement shall be true and correct in all material respects.
10. Effect on the Loan Documents. (a) The Credit Agreement and each of the other
Loan Documents shall be and remain in full force and effect in accordance with
their respective terms (except as expressly modified hereby) and hereby are
ratified and confirmed in all respects. The execution, delivery, and performance
of this Agreement shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of Administrative Agent or
any Bank under the Credit Agreement or any other Loan Document. The waivers,
consents, and modifications herein are limited to the specifics hereof, shall
not apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Loan Documents,
and shall not operate as a consent to any further or other matter under the Loan
Documents. To the extent any provision in the Loan Documents restricts or
otherwise prohibits certain acts by any Loan Party during an Event of Default,
those provisions shall remain in full force and effect and are not waived,
modified or excused unless specifically provided for in this Agreement.
(b) Upon and after the Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “herein,” “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement,” “thereunder,” “therein,” “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified hereby.
(c) Upon and after the Effective Date and until further notice, Borrower shall
pay all interest due under the Credit Agreement on a monthly basis, with the
first monthly interest payment due September 1, 2009, and on the first day of
each month thereafter.
(d) During the Forbearance Period, Borrower shall not be required to comply with
the financial covenants set forth in Sections 6.9(a)-(e) and (g) of the Credit
Agreement.
(e) During the Forbearance Period, notwithstanding anything to the contrary in
the Loan Documents, if any Governmental Authority having regulatory authority
over Borrower or any Subsidiary shall take any action or issue any order or
notice of the type set forth in Section 8.11 of the Credit Agreement, such
action, order or notice shall not be deemed an Event of Default so long as it
may be cured or complied with without violating the terms and conditions of this
Agreement or any other Loan Document.
(f) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Agreement, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.

 

8



--------------------------------------------------------------------------------



 



11. Most Favored Lender Clause. On the Effective Date, each negative and
affirmative covenant (together with any defined terms and schedules related
thereto) imposed under or in connection with the Senior Notes Agreement or the
Notes Forbearance Agreement, is hereby incorporated into this Agreement and
shall apply as if fully set forth herein, except as may be amended, suspended or
otherwise modified pursuant to the Notes Forbearance Agreement. If, after the
Effective Date, any holder of the Senior Notes or other holder of Indebtedness
of Borrower or any Subsidiary (a) imposes any additional negative or affirmative
covenant or event of default (including by amendment of an existing negative or
affirmative covenant or event of default, by waiver or consent or otherwise)
that is more restrictive on Borrower or any Subsidiary (or more favorable to
such Bank or other holder of Indebtedness) than the covenants or events of
default contained in this Agreement or the Credit Agreement, or (b) increases
the amount of any fees, interest and/or other economic consideration to such
Creditor or other holder of Indebtedness, or (c) adds additional fees, interest
and/or other economic consideration to such Creditor or other holder of
Indebtedness, then Borrower shall promptly notify Agent and each Bank and
(irrespective of such notification) this Agreement and the Credit Agreement
shall be deemed to be amended automatically to incorporate such additional, more
restrictive or more favorable covenant, event of default or other provision
(together with any defined terms and schedules related thereto) as of such date.
Notwithstanding the foregoing, (y) the subsequent amendment, modification,
release or termination of any such covenant, event of default or other provision
in such other document or agreement shall not operate to amend, modify, release
or terminate such covenant, event of default, additional fees, interest or other
economic consideration or other provision as incorporated into the Credit
Agreement pursuant hereto without the consent of Majority Banks and (z) no
provision shall be incorporated by reference herein to the extent that it would
be more favorable to Borrower, or less favorable to Banks, than any provision of
this Agreement or the Credit Agreement that would be operative absent such
incorporation.
12. Sharing Provisions under the Intercreditor Agreement. As of the date hereof,
a Trigger Event (as defined in that certain Intercreditor and Collateral Agency
Agreement dated as of April 30, 2009 by and among Administrative Agent, in its
capacity as collateral agent and administrative agent under the Credit
Agreement, and each of the Lenders and Noteholders signatory thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”)) has occurred and SunTrust Bank, as Administrative
Agent, has provided the required notice under Section 3(b) of the Intercreditor
Agreement to implement the sharing provisions contained in Section 3 of the
Intercreditor Agreement. Notwithstanding anything to the contrary contained in
the Intercreditor Agreement, the Administrative Agent and the Banks hereby agree
that “Shared Payments” (as defined in the Intercreditor Agreement) shall not
include any payments of interest in respect of the Secured Obligations (as
defined in the Intercreditor Agreement) or any fees in respect of the Financing
Agreements (as defined in the Intercreditor Agreement); provided that such
agreement is expressly conditioned upon the continued agreement of such
arrangement by the holders of the Senior Notes.

 

9



--------------------------------------------------------------------------------



 



13. Mandatory Prepayments.
(a) The provisions of Section 4.4(a) of the Notes Forbearance Agreement are
hereby incorporated herein by reference as if made in favor of Administrative
Agent and each Bank in all respects.
(b) Borrower shall make no optional prepayments to the Lenders unless Borrower
concurrently makes a ratable payment to all of the holders of the Senior Notes
in accordance with the terms of sections 3(b) and 7(a) of the Intercreditor
Agreement.
14. Restricted Payments, Investments and Loans. The provisions of Sections 4.7,
4.8 and 4.9 of the Notes Forbearance Agreement are hereby incorporated herein by
reference as if made in favor of Administrative Agent and each Bank in all
respects.
15. Amendments to Senior Note Agreement, etc. Until the termination of any
forbearance or waiver period under the Notes Forbearance Agreement, Borrower
shall not, without the written consent of Majority Banks, except as contemplated
by the Notes Forbearance Agreement, enter into any amendment of, or modification
or supplement to, the Senior Note Agreement, the Notes Forbearance Agreement, or
any related agreements, or enter into any other agreements with any of the
Noteholders or the Trustee with respect to the Senior Note Agreement or the
Notes Forbearance Agreement, that would have the direct or indirect effect of
any of the following: shortening the date of maturity of any loan or note,
increasing the stated principal amount of any loan or note or adding to such
amounts, adding to or making more onerous the conditions for issuing letters of
credit, accelerating the time or increasing the amount of payment of principal,
interest or other amounts (other than as required herein), increasing the
interest rate or effective interest rate on any Indebtedness (whether by
changing a contractual or default rate, changing a reference or base rate (other
than normal fluctuations in such rate as may be contemplated by changes in the
reference rates in the Senior Note Agreement) or by changing an interest rate
spread above a reference rate), increasing the amount of or imposing additional
fees or costs, or adding covenants or other restrictions or making more onerous
existing covenants.
16. No Fees, etc. None of Borrower, its Subsidiaries, NCBFC or their respective
subsidiaries or affiliates has paid or will pay, directly or indirectly, any
work fee, administrative agent’s fee or any other fee, charge, increased
interest, premium or other consideration to, or has given or will give any
additional security or collateral to, or has shortened or will shorten the
maturity or average life of any Indebtedness or permanently reduced any
borrowing capacity in favor of or for the benefit of, any creditor of Borrower,
any creditor of any Affiliate or any agent acting for or on behalf of any such
creditors with respect to the Senior Note Agreement in connection with or as an
inducement to enter into the Notes Forbearance Agreement or similar agreement,
other than the fees and payments described in the Notes Forbearance Agreement
(including any fees to counsel and financial advisors) and the forbearance fee
described herein in each case payable under the terms of, and as disclosed in,
the Notes Forbearance Agreement.

 

10



--------------------------------------------------------------------------------



 



17. Meetings. Borrower, NCBFC and their respective senior management and
advisors shall make themselves available for such periodic meetings as Banks and
Banks’ attorneys and advisors may reasonably request, to take place at mutually
convenient times, in person or by telephone with representatives of Banks and
Banks’ attorneys and advisors and any financial or other advisor or consultant
to the Company and NCBFC, to discuss the Company’s and the NCBFC’s business
operations and such other matters as such representatives may reasonably
request.
18. Further Assurances. Borrower and NCBFC will cooperate with Administrative
Agent and Banks and execute such further instruments and documents as the
Administrative Agent and Banks shall reasonably request to carry out to their
satisfaction the transactions contemplated by this Agreement.
19. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
20. Loan Document . This Agreement shall be deemed to be a Loan Document for all
purposes.
21. RELEASE BY BORROWER AND NCBFC. Effective on the date hereof, each of
Borrower and NCBFC hereby waives, releases, remises and forever discharges
Administrative Agent, each other Agent, each Bank, each of the other Secured
Parties and each of their respective Affiliates, and each of the officers,
directors, employees, and professionals of each Bank, Administrative Agent, each
other Agent and each of the other Secured Parties and their respective
Affiliates (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, which Borrower or NCBFC ever had from
the beginning of the world, now has or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee relating
to the Credit Agreement or any other Loan Document, except for the duties and
obligations expressly set forth in this Agreement or with respect to any act or
omission that is taken or occurs after the Effective Date.
22. Time of Essence. Time is of the essence in the payment and performance of
each of the obligations of Borrower and with respect to all covenants and
conditions to be satisfied by Borrower in this Agreement and all documents,
acknowledgments and instruments delivered in connection herewith.
23. Integration. This Agreement (together with the other Loan Documents (each as
amended, supplemented or otherwise modified from time to time)) sets forth in
full the terms of agreement between the parties and is intended as the full,
complete and exclusive contract governing the relationship between the parties
with respect to the transactions contemplated herein, superseding all other
discussions, promises, representations, warranties, agreements and
understandings, whether written or oral, between the parties with respect
thereto.

 

11



--------------------------------------------------------------------------------



 



24. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of Administrative Agent or any Bank, any right, remedy,
power or privilege hereunder, shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
25. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
26. Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Agreement by
facsimile transmission or electronic mail shall be as effective as delivery of a
manually executed counterpart hereof.
[signature pages follow]

 

12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Agreement as
of the day and year first written above.

                      NATIONAL CONSUMER COOPERATIVE BANK, as Borrower    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Acknowledged and agreed this 14th day of August, 2009:

              NCB FINANCIAL CORPORATION
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK, as Administrative Agent and a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      PNC BANK, NATIONAL ASSOCIATION., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      WACHOVIA BANK, N.A., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      CALYON NEW YORK BRANCH, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      UNION BANK, N.A., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      MANUFACTURERS AND TRADERS TRUST COMPANY, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      COÖPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK B.A.,
“RABOBANK INTERNATIONAL”, NEW YORK BRANCH, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      MIZUHO CORPORATE BANK (USA), as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      US BANK, N.A., as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      TAIPEI FUBON COMMERCIAL BANK, NEW YORK AGENCY, as a Bank  
 
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 



--------------------------------------------------------------------------------



 



                      FIRST COMMERCIAL BANK, LOS ANGELES BRANCH, as a Bank    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

Forbearance Agreement Signature Page

 

 